January 5, 2010 Via EDGAR and U.S. Mail Mr. Stephen Krikorian Accounting Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Cinedigm Digital Cinema Corp. Form 10-K for Fiscal Year ended March 31, 2010 Filed June 14, 2010 File No. 001-31810 Dear Mr. Krikorian: In connection with a response being submitted contemporaneously herewith on behalf of Cinedigm Digital Cinema Corp. (“Cinedigm” or the “Company”) by Kelley Drye & Warren LLP setting forth the Company’s responses to your letter of comment dated December 15, 2010 to Mr. Adam M. Mizel, Interim Co-Chief Executive Officer and Chief Financial Officer of the Company, please find below the representations you have requested on pages 1 and 2. We acknowledge that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Brian D. Pflug Brian D. Pflug Senior Vice President – Accounting and Finance 55 Madison Avenue, Suite 200, Morristown, NJ 07960 973.290.0080cinedigm.com
